                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   JONESBORO DIVISION

BOBBI SIMMONS                                                                           PLAINTIFF

V.                               CASE NO. 3:17-CV-00287 JTK

SOCIAL SECURITY ADMINISTRATION                                                        DEFENDANT

                                                ORDER

I.    Introduction:

      Plaintiff, Bobbi Jean Simmons (“Simmons”), applied for disability benefits on April 13, 2016,

alleging a disability onset date of August 19, 2015. (Tr. at 16). After conducting a hearing, the

Administrative Law Judge (AALJ@) denied her application. (Tr. at 25). The Appeals Council denied

her request for review. (Tr. at 1). The ALJ=s decision now stands as the final decision of the

Commissioner, and Simmons has requested judicial review.

         For the reasons stated below, the Court 1 reverses the ALJ's decision and remands for

further review.

II.   The Commissioner=s Decision:

         The ALJ found that Simmons had not engaged in substantial gainful activity since the

alleged onset date of August 19, 2015. (Tr. at 18). The ALJ found, at Step Two of the sequential

five-step analysis, that Simmons has the following severe impairments: osteoarthritis of the knee,

asthma, and myasthenia gravis. Id.

         At Step Three, the ALJ determined that Simmons=s impairments did not meet or equal a

listed impairment. (Tr. at 19). Before proceeding to Step Four, the ALJ determined that Simmons



         1
             The parties have consented in writing to the jurisdiction of a United States Magistrate
Judge.
had the residual functional capacity (ARFC@) to perform light work except that: 1) she can only

occasionally kneel, crouch, and crawl; 2) she cannot perform lower extremity foot control

operations; 3) she cannot climb ladders, ropes, or scaffolds; 4) she should be allowed to sit and

stand at will while performing work duties; 5) she should be allowed to use a cane as necessary to

access the work station area on level ground; and 6) she should have no concentrated exposure to

fumes, odors, and gases. (Tr. at 19).

        The ALJ found Simmons was capable of performing past relevant work as an apartment

manager. (Tr. at 23). In the alternative, the ALJ relied on the testimony of a Vocational Expert

("VE") to find that, based on Simmons's age, education, work experience and RFC, there are jobs

that exist in significant numbers in the national economy that Simmons is capable of performing.

(Tr. at 24). Based on that determination, the ALJ held that Simmons was not disabled. Id.

III.   Discussion:

        A.   Standard of Review

        The Court=s role is to determine whether the Commissioner=s findings are supported by

substantial evidence. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000). ASubstantial evidence@

in this context means less than a preponderance but more than a scintilla. Slusser v. Astrue, 557

F.3d 923, 925 (8th Cir. 2009). In other words, it is Aenough that a reasonable mind would find it

adequate to support the ALJ=s decision.@ Id. (citation omitted). The Court must consider not only

evidence that supports the Commissioner=s decision, but also evidence that supports a contrary

outcome. The Court cannot reverse the decision, however, Amerely because substantial evidence

exists for the opposite decision.@ Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997) (quoting

Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir. 1996)).


                                                2
       B.   Simmons=s Arguments on Appeal

       Simmons argues that substantial evidence does not support the ALJ=s decision to deny

benefits. She contends that: 1) the ALJ erred in his RFC determination; and 2) the ALJ should

have given more weight to the opinion of Ronald Hollis, M.D., Simmons’ treating doctor. The

Court agrees with Simmons and finds that remand is proper.

       Simmons focuses her argument on her knee condition. She had a left patella dislocation in

1992 and underwent a placement of two screws in April 2006. (Tr. at 334-339). In February 2014,

Timothy Krahn, M.D., an orthopedist, saw Simmons for chronic pain and discomfort in the left

knee, which was worsening to the point of affecting her everyday activities. (Tr. at 435-440). An

x-ray revealed severe arthritis in the knee with bone-to-bone contact. Id. Dr. Krahn diagnosed

advanced degenerative arthritis with mild extensor lag. Id. Dr. Krahn said “there is no question she

has advanced patellofemoral arthritis which obviously cannot be cured with any type of

arthroscopic procedure.” (Tr. at 436). He said knee replacement was not advisable because of

Simmons’ young age. (Tr. at 435-436).

       In December 2013, Simmons began treating with Dr. Hollis for left knee osteoarthritis. (Tr.

at 462-465). He prescribed narcotic pain medications. Id. A nerve conduction study in April 2015

revealed moderate sensory polyneuropathy in the lower extremities. (Tr. at 416). Also in April

2015, Dr. Hollis read an x-ray of the knee and diagnosed Simmons with advanced degenerative

changes with possible new fractures. (Tr. at 446-451). He prescribed crutches and pain

management. Id. In April 2015, Dr. Krahn placed Simmons in a knee immobilizer because of a

distal pole patellar fracture. (Tr. at 434). In June 2015, Dr. Krahn found weakness in the left knee

and put Simmons in a drop-lock knee brace and recommended physical therapy. (Tr. at 432).


                                                 3
        Simmons reported to Dr. Hollis in January 2016 that she had severe difficulty walking and

all-over body pain. (Tr. at 442-450). He continued her on pain medication, and he started her on

prednisone in June 2016. (Tr. at 452-461). In December 2016, Simmons returned to Dr. Hollis for

continued knee pain. (Tr. at 604).

        Dr. Hollis completed a medical source statement in January 2017, saying that Simmons

would be limited to lifting and carrying less than 10 pounds, she could stand and walk for less than

two hours, and she could sit for a maximum of four hours during the workday. (Tr. at 600-601).

Dr. Hollis said Simmons would need frequent breaks (the state-agency consulting doctor said the

same thing), and she would need to shift position at will. Id., (Tr. at 614). Dr. Hollis said Simmons

would miss more than three days of work per month. Id. In February 2017, Dr. Hollis referred

Simmons to an orthopedist. (Tr. at 606).

        On March 25, 2016, state-agency medical examiner Kwan Park, M.D., an orthopedist,

found intra-articular pathology in the right hip, with a decreased range of motion in the left lower

extremity. (Tr. at 612-618). Simmons had positive crepitus, positive grind test, and tenderness in

the knee joint. Id. Dr. Park diagnosed chronic knee and hip pain, among other things. Id. He

concluded that Simmons could stand, sit, and walk for a full workday with frequent breaks, and

that she should avoid kneeling or squatting. Id. He noted it was medically necessary for her to use

a cane. Id.

        The ALJ gave partial weight to Dr. Hollis’ opinion, and partial weight to Dr. Park’s

opinion. (Tr. at 22-23). A treating physician’s opinion should be granted controlling weight if it is

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in the record. Miller v. Colvin, 784 F.3d 472, 477


                                                 4
(8th Cir. 2015). The opinion of a treating physician, however, does not automatically control; nor

does it eliminate the need to evaluate the record as a whole. Id. When declining to give a treating

source’s opinion controlling weight, an ALJ still must consider the opinion. 20 C.F.R. §

416.927(c). Specifically, the ALJ should consider: 1) the length of the treatment relationship and

frequency of examination; 2) the nature and extent of the treatment relationship; 3) the extent of

relevant evidence supporting and explaining the opinion; 4) the consistency of the opinion with

the record as a whole; 5) whether the treating source is a specialist; and 6) other factors which

support or contradict the opinion. Id.

       The ALJ did not mention the portion of the opinions of Dr. Hollis and Dr. Park that said

Simmons needed to take frequent breaks. Since both doctors were in agreement, it was necessary

for the ALJ to at least discuss that limitation. Also, Dr. Hollis treated Simmons for years and

consulted x-rays several times to diagnose severe knee pain, so his consistent treatment should

have been given more weight. His opinion was supported by specialists’ reports and objective

testing. Moreover, Dr. Park’s opinion that Simmons could perform light work, upon which the

ALJ relied, was inconsistent with her severe condition and the aggressive treatment with narcotics,

steroids, and orthopedic aides (knee immobilizer, drop-lock brace, and cane). Physician opinions

that are internally inconsistent are entitled to less deference than they would receive in the absence

of inconsistencies.” Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir. 2005). As Simmons points

out, the RFC did not include the use of a cane at all times, like the doctors suggested, but limited

the use of a cane to accessing a work station on level ground. (Tr. at 19). It seems that the ALJ

cherry-picked the opinion evidence in order to support his RFC determination, which is

impermissible.


                                                  5
       In discussing medical records, the ALJ failed to mention marked degenerative changes and

soft tissue swelling on a 2016 knee x-ray. (Tr. at 21, 593). He also failed to mention that Simmons

had an antalgic gait and walked with a cane at her consultative examination. (Tr. at 21, 614). And

he failed to mention narrowing of medial and lateral joint space and patellofemoral sclerosis from

a 2017 knee x-ray. (Tr. at 21, 637).

       The ALJ also misrepresented Simmons’ ability to perform activities of daily living. He

said she was independent in grooming, could drive, did household chores, and took care of her

three-year old child. (Tr. at 21). In fact, Simmons testified that she had problems doing all of these

things, had to take frequent breaks when doing chores, and needed her sister’s help with her child.

(Tr. at 41-43, 52-54).

       The ALJ relied on the fact that Simmons could still work part-time to support his decision

that she was not disabled. (Tr. at 21). First, the fact that a claimant does her best to engage in

ordinary life activities may not be consistent with complaints of severe pain, and in no way directs

a finding that the claimant is able to engage in light work. See Draper v. Barnhart, 425 F.3d 1127,

1131 (8th Cir. 2005). Second, Simmons testified at the hearing that she had missed work three

times in the prior month and her employer accommodated her needs related to her severe knee

pain. (Tr. at 46-47). She said she could not continue to work if business picked up at her job. Id.

       The ALJ did not properly credit the medical opinions, objective testing, and Simmons’

reports of daily activities in making his RFC determination, so his decision is contrary to the

evidence of record.

IV. Conclusion:

       For the reasons stated above, the Court finds that the ALJ=s decision is not supported by


                                                  6
substantial evidence. The ALJ did not give proper weight to the medical opinions and the RFC did

not incorporate all of Simmons’ limitations. The decision is hereby reversed and the case remanded

with instructions for further review.

        IT IS SO ORDERED this 11th day of October, 2018.




                                             ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                                7
